Citation Nr: 1117912	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-28 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for service-connected right shoulder dislocation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1981 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony at an August 2008 hearing before the undersigned.  A transcript of the proceeding is of record and has been reviewed.  

The Board remanded the Veteran's appeal in November 2008.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

A rating decision dated in March 2010 increased the disability rating for the Veteran's service-connected right shoulder dislocation from 20 percent to 30 percent, effective June 30, 2004.   A subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board and the issue has been appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue of entitlement to a disability evaluation in excess of 30 percent for service-connected right shoulder dislocation can be adjudicated.  Specifically, it is determined that another VA examination and opinion is necessary for the reasons discussed below.  

When the Board last reviewed the case, it noted the Veteran's contentions of worsened impairment of his service-connected right shoulder disability.  See August 2008 hearing transcript.  Specifically, the Veteran asserted that he was prescribed medication for his considerable amount of pain; experiences frequent muscle spasms, usually several times a week; and dislocates his shoulder a few times each year, usually about once every six months.  He also described decreased ranges of motion and experiencing shoulder pain every time he puts his right arm over his head or holds a weight in front of him, such as picking up a box.  He stated that he has to be very careful when lifting and moving.  As a result of the allegations of worsening conditions, medication changes, and the extent of time since he was last examined, the Board determined that another VA examination was necessary.

Subsequent to the November 2008 remand, the Veteran underwent another VA examination in February 2009 in order to determine the extent of his service-connected right shoulder disability.  The examiner was requested to provide ranges of motion, to address whether there is malunion of the right shoulder with marked deformity, fibrous union, nonunion (false flail joint) or loss of head (flail shoulder) of the right humerus, as well as descriptions of any additional functional loss due to pain (supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion), weakened movement, excess fatigability, incoordination or pain on movement.  In this regard, while the February 2009 VA examiner provided the request ranges of motion, she did not address whether there is malunion of the right shoulder with marked deformity, fibrous union, nonunion (false flail joint) or loss of head (flail shoulder) of the right humerus, nor did she address the specifics of the objective evidence of pain noted on the examination report following repetition.   In written arguments dated in April 2011, the Veteran's representative requested a remand of the case for further development.  

Based on the aforementioned, an examination is required to determine the current level of severity of the Veteran's service-connected right shoulder dislocation disability.  38 C.F.R. § 4.2.

As there has not been substantial compliance with the remand directive, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of the orthopedic manifestations of his right shoulder disability.  The claims file must be made available to the examiner for review.  Specific medical findings relevant only to service-connected disability should include:

 a) Whether there is malunion of the right shoulder with marked deformity, fibrous union, nonunion (false flail joint) or loss of head (flail shoulder) of the right humerus. The examiner should report the ranges of motion of the right shoulder in degrees for flexion, abduction, internal rotation, and external rotation;

 b) Descriptions of any additional functional loss due to pain (supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion), weakened movement, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion. 

 c) Descriptions of any additional functional loss during flare-ups or exacerbations.  Any additional functional loss should be expressed in terms of additional limitation of motion.  If flare-ups or exacerbations cannot be duplicated on examination, the examiner is asked to make a reasonable estimate.  

The examiner should explain the rationale for any opinion given.   

2.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


